Allowable Subject Matter
Claims 8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Igarashi (US 2008/0152972) and Hayashi (US 2004/0229088) are the closest prior arts of record. However, the prior arts are silent to wherein measuring, by the controller, a pressure of gas in the hydrogen supply line at the time of the restarting the fuel cell, wherein in the estimating of the amount of air introduced into the fuel cell, an amount of air introduced into a cathode of the fuel cell is estimated using a difference between a reference pressure based on the measured time duration and the pressure of gas in the hydrogen supply line measured in the measuring of the pressure of gas (claim 8) and after estimating the concentration of the hydrogen in the hydrogen supply line, monitoring, by the controller, the concentration of hydrogen in the hydrogen supply line by applying an amount of hydrogen hat crosses over between an anode and a cathode of the fuel cell and an amount of purged hydrogen after the restarting of the fuel cell, to the concentration of hydrogen in the hydrogen supply line estimated at the time of restarting the fuel cell (claim 16). Therefore, the instant claimed inventions are deemed novel and non-obvious contributing to the art of estimating a concentration of hydrogen in a fuel cell. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724